DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 16, 2022 have been fully considered.  The examiner agrees that Py discloses an engine for a helicopter which does not include a bypass or a core, and therefore does not disclose the independent claims.  The other references used in the prior rejection of March 16, 2022 are not the best evidence to use in an obviousness rejection for the amended claims.   Lacko (U.S Pre-Grant Publication 20170122128) is therefore used in the rejection below.  This change is necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "bypass duct".  Bypass duct seems to be the same as “a bypass flowpath” in claim 1.  The claim may be amended to recite “the bypass flowpath” to resolve issues of clarity if a bypass duct and a bypass flowpath are the same or different structures.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, 9, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Py et al. (U.S Pre-Grant Publication 20160312707) hereinafter Py in view of Lacko (U.S Pre-Grant Publication 20170122128).
Regarding claim 1, Py discloses: 
An assembly for an aircraft propulsion system {[0001]}, comprising:
a first drain tube {Figure 3 unlabeled singular instance of (12), see Figure 2 for leader of (12), [0029]; cited paragraphs may describe the embodiment shown in Figure 2, note [0048]};
a second drain tube {Figure 3 (16), [0032]};
a container between and fluidly coupling the first drain tube and the second drain tube {Figure 3 (11); [0029] and [0032]},
the container configured to receive fluid from the first drain tube {Figure 3 (12) drains into (11), [0029]}; and
a gas tube fluidly coupled with the container {Figure 3 (24), [0035]},
the gas tube configured to direct gas into the container for propelling the fluid received within the container into the second drain tube {[0033], [0046]}.
Py is silent regarding:
a nacelle including a nacelle outer structure,
a nacelle inner structure and a bypass flowpath formed by and disposed radially between the nacelle outer structure and the nacelle inner structure;
a gas turbine engine including a fan section and an engine core,
the fan section covered by the nacelle outer structure, and
the engine core covered by the nacelle inner structure; and
a drain system housed within the nacelle inner structure.
Lacko pertains to a drain system in an engine.  Lacko teaches:
a nacelle including:
a nacelle outer structure {Figure 3 (340)},
a nacelle inner structure  {Figure 3 (330) and Figure 8 (830)} and
a bypass flowpath formed by and disposed radially between the nacelle outer structure and the nacelle inner structure {Figure 3 (380) formed between (330)/(340)};
a gas turbine engine including a fan section and an engine core {[0023] describes these aspects present in the invention and prior art, known as “turbofans” in [0002]},
the fan section covered by the nacelle outer structure {[0023]; Figure 4 shows nacelle outer structure covering airflow caused by fan at upstream end}, and
the engine core covered by the nacelle inner structure {Figure 4 (410) covered by (430)}; and
a drain system housed within the nacelle inner structure {Figure 8 (830) houses (810), (820) and drain lines; [0030]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teachings of Py to a turbofan gas turbine engine rather than the turboshaft engine of a helicopter.  One of ordinary skill in the art would be motivated to do so as Py’s disclosure is not limited to turboshaft engines {Py [0002], [0005]} and turbofan engines experience the same issues that fluids that need to be drained/purged {Lacko [0002]}.
Regarding claim 2, Py further discloses wherein the first drain tube comprises a gas turbine engine drain tube configured to receive the fluid from a component within the aircraft propulsion system {Figure 3 (12); [0029] and [0027]}.
Regarding claim 3, Py further discloses wherein the second drain tube comprises an overboard drain tube configured to direct the fluid out of the aircraft propulsion system {Figure 3 (16) [0032]}. 
Regarding claim 4, Py further discloses further comprising a gas source fluidly coupled with the gas tube {[0035]}, the gas source configured to direct the gas through the gas tube and into the container {[0033]}.
Regarding claim 6, Py further discloses:
wherein the container is configured with an internal cavity {Figure 3 (11) stores liquids in its internal cavity, [0029]};
a first outlet portion of the first drain tube projects into the internal cavity {Figures 1/3 (12) project into (11)}; and
a second outlet portion of the gas tube projects into the internal cavity {Figure 3 (21)}.
Regarding claim 7, Py further discloses wherein the container is configured to provide a visual line of sight from outside of the container into a cavity within the container while the container is installed within the assembly {[0040] window}
Regarding claim 9, Py further discloses: 
wherein at least one of the gas comprises pressurized air {[0035]};
or the fluid comprises at least one of lubricant, coolant or fuel {[0028]}.
Regarding claim 12, Py further discloses wherein the first drain tube slopes gravitationally downward to the container {Figure 1 has instances of (12) that drain gravitationally downward to (11)}.
Regarding claim 13, Py further discloses wherein the second drain tube slopes gravitationally upward away from the container {Figure 1 (16) slopes gravitationally upward away from (11)}
Regarding claim 14, Py further discloses further comprising:
a nozzle arranged within the container {Figure 3 (21) acts as nozzle, [0049]};
the nozzle configured to direct the gas from the gas tube into a cavity within the container {Figure 3 (21) directs gas into (11), [0049]}.
Regarding claim 15, Py further discloses: 
a funnel arranged within the container {Figure 3 (19) includes a funnel};
the funnel fluidly coupling the cavity within the container to the second drain tube {Figure 3 (19) funnel couples the cavity of (11) with (16)};
wherein the nozzle is configured to direct the gas towards the funnel {Figure 3 (21) directs gas towards the funnel of (19)}.
Regarding claim 16, the combination of Py and Lacko teaches further comprising:
a gas turbine engine core {Lacko Figure 4 (410)}
a nacelle inner structure housing the gas turbine engine core {Lacko Figure 4 (430)}
the container arranged within a compartment between the nacelle inner structure and the gas turbine engine core {Lacko Figure 8 (870) is between core (unlabeled in Figure 8) and (830)}
Regarding claim 17, Py discloses:
An aircraft propulsion system, comprising:
and a drain system {Figure 1 (10)} comprising:
an engine drain tube {Figure 3 (12), [0029]},
a container {Figure 3 (11)},
a pressure source {Figure 3 (24), [0035]}, and
an overboard drain tube {Figure 3 (16), [0032]};
the engine drain tube configured to direct leakage fluid from a component of the gas turbine engine into the container {Figure 3 (12) drains into (11), [0029]}; and
the pressure source configured to pressurize the container with pressurized gas such that the leakage fluid within the container is directed into the overboard drain tube and out of the aircraft propulsion system through the overboard drain tube {Figure 3 (24) has gas to expel liquid out of (16), [0032] and [0033]}.
Py does not explicitly disclose:
a nacelle,
a gas turbine engine housed within the nacelle,
a turbofan gas turbine engine comprising an engine core;
the container arranged within a compartment partially formed by the engine core
Lacko pertains to a drain system in an engine.  Lacko teaches:
a nacelle {Figure 3 (340) and (330)};
a gas turbine engine housed within the nacelle {Figure 3 (340) and (330) house the gas turbine engine}
a turbofan gas turbine engine comprising an engine core {Figure 4 (410)};
the container arranged within a compartment partially formed by the engine core {Figure 8 (870) is in compartment within (830)}
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teachings of Py to a turbofan gas turbine engine rather than the turboshaft engine of a helicopter.  One of ordinary skill in the art would be motivated to do so as Py’s disclosure is not limited to turboshaft engines {Py [0002], [0005]} and turbofan engines experience the same issues that fluids that need to be drained/purged {Lacko [0002]}.
Regarding claim 18, the combination of Py and Lacko further teaches wherein a bypass flowpath {Figure 3 (380)} is configured without a lower bifurcation {Lacko [0025] no lower bifurcation panels}.
Regarding claim 19, the combination of Py and Lacko further teaches wherein the nacelle is configured without a drain mast for the gas turbine engine extending through a bypass duct {Lacko Figure 8 has no drain mast compared to Figure 7 which does in (720)}
Regarding claim 20, Py discloses:
An aircraft propulsion system {[0001]}, comprising:
the gas turbine engine comprising:
a component {[0029] lines originate from various parts of the engine; the component may be any part in the engine with a line connected to it};
the container configured with an internal cavity {Figure 3 (11) stores liquids in its internal cavity, [0029]};
an engine drain tube fluidly coupled with the internal cavity {Figure 3 (12) is coupled to internal cavity of (11), [0029]},
the engine drain tube configured to direct fluid received from the component into the internal cavity {Figure 3 (12) directs fluid received from engine components to cavity of (11)};
an overboard drain tube fluidly coupled with the internal cavity {Figure 3 (16) is coupled with internal cavity of (11)}; and
a pressure source fluidly coupled with the internal cavity {Figure 3 (24) is coupled with internal cavity of (11), [0035]},
the pressure source configured to pressurize the internal cavity such that the fluid within the internal cavity is directed into the overboard drain tube {[0033] and [0035]}.
Py does not explicitly disclose:
a nacelle;
a gas turbine engine housed within the nacelle.
the turbofan gas turbine engine comprising an engine core
the container arranged within a compartment formed by and between the nacelle and the gas turbine engine core.
Lacko pertains to a drain system in an engine.  Lacko teaches:
a nacelle {Figure 3 (340) and (330)};
a gas turbine engine housed within the nacelle {Figure 3 (340) and (330) house the gas turbine engine}
a turbofan gas turbine engine comprising an engine core {Figure 4 (410)};
the container arranged within a compartment formed by and between the nacelle and the gas turbine engine core {Figure 8 (870) is in compartment within (830)}
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teachings of Py to a turbofan gas turbine engine rather than the turboshaft engine of a helicopter.  One of ordinary skill in the art would be motivated to do so as Py’s disclosure is not limited to turboshaft engines {Py [0002], [0005]} and turbofan engines experience the same issues that fluids that need to be drained/purged {Lacko [0002]}.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Py in view of Lacko as applied to claim 4 above, and in further view of Hurley (U.S Patent 4,182,119) hereinafter Hurley.
Regarding claim 5, the combination of Py and Lacko teaches the aircraft propulsion system of claim 1 and a bypass duct {Lacko Figure 3 (380)}.  Py also discloses the gas source may be from the compressor of the propulsion system {[0014]}.
Hurley pertains to gas turbine engines.  Hurley teaches ejectors may use bypass air as a source {Column 1 line 65 – Column 2 line 3}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used bypass air as the gas source for the ejector of Py as taught by Hurley.  One of ordinary skill in the art would be motivated to do so as bypass air is a known substitute gas source for ejectors {Hurley Column 1 line 65 – Column 2 line 3}.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Py in view of Laco as applied to claim 1 above, and in further view of Clark (U.S Patent 3,841,089) hereinafter Clark.
Regarding claim 8, the combination of Py and Lacko teaches the aircraft propulsion system of claim 1, but is silent regarding a drain plug.
Clark pertains to a drainage system in a gas turbine engine.  Clark teaches a drain plug in a tank used to store fluid {Column 4 lines 14-17}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a drain plug in the container of Py as taught by Clark.  One of ordinary skill in the art would be motivated to do so in order to easily drain excess fluids during a maintenance operation as taught in Py {[0009]}.   
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Py in view of Lacko as applied to claim 1 above, and in further view of Coupard et al. (U.S Pre-Grant Publication 20210245891) hereinafter Coupard.
Regarding claim 10, the combination of Py and Lacko teaches the aircraft propulsion system of claim 1, but is silent regarding further comprising:
a third drain tube; and
a second container fluidly coupling the third drain tube to the second drain tube,
the second container configured to receive second fluid from the third drain tube;
wherein the gas tube is further configured to direct the gas into the second container for propelling the second fluid received within the second container into the second drain tube.
Coupard pertains to drainage systems of a gas turbine engine.  Coupard teaches:
a third drain tube {Figure 3 (22), note that first drain tube analog is (12)}; and
a second container fluidly coupling the third drain tube to the second drain tube {Figure 3 (21) couples (22) to (43)},
the second container configured to receive second fluid from the third drain tube {Figure 3 fluid is sent from (22) to (21), [0028]};
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have split the receiving of multiple fluids from different parts of the engine of Py into separate containers and tubing as taught by Coupard.  One of ordinary skill in the art would be motivated to do so to have more accurate data regarding the condition of the engine for its prognosis and health management by being able to sense the various fluids individually {Coupard [0028], Py [0029]-[0030]}.
The combination of Py, Lacko, and Coupard therefore teaches:
wherein the gas tube is further configured to direct the gas into the second container for propelling the second fluid received within the second container into the second drain tube {a person of ordinary skill understands for the system of Py to work with multiple containers as taught by Coupard gas would necessarily have to be directed into the second container as this how Py moves the fluid through the system {Py [0033]}.
Regarding claim 11, the combination of Py, Lacko, and Coupard further teaches wherein the container and the second container are fluidly coupled in parallel between the gas tube and the second drain tube {Coupard has parallel coupling of containers (11) and (22) to second drain tube (43); this means they are fluidly coupled in parallel between the gas tube of Py and the second drain tube}.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745